The standard of review of an administrative determination *815made after a trial-type hearing required by law, at which evidence is taken, is limited to considering whether the determination was supported by substantial evidence (see CPLR 7803 [4]; Matter of Lakey v Kelly, 71 NY2d 135,140 [1987]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]; Matter of Rabidou v County of Dutchess, 94 AD3d 1004 [2012]; Matter of Paul v Israel, 90 AD3d 666 [2011]; Matter of Martin v Board of Trustees of the Vil. of Pelham Manor, 86 AD3d 645, 646 [2011]). Here, there is substantial evidence in the record to support the determination that the petitioner was guilty of the subject disciplinary charges.
Furthermore, the penalty of termination was not so disproportionate to the offense as to be shocking to one’s sense of fairness, thus constituting an abuse of discretion as a matter of law (see Matter of Ellis v Mahon, 11 NY3d 754, 755 [2008]; Matter of Rutkunas v Stout, 8 NY3d 897, 898 [2007]; Matter of Waldren v Town of Islip, 6 NY3d 735, 736-737 [2005]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974]).
The petitioner’s remaining contentions are without merit.
Accordingly, we confirm the determination, deny the petition, and dismiss the proceeding on the merits. Rivera, J.P, Eng, Lott and Cohen, JJ., concur.